 



Exhibit 10.1

OMNIBUS AGREEMENT

     THIS OMNIBUS AGREEMENT (this “Agreement”) dated as of June 26, 2003 (the
“Effective Date”), is made among MARYLAND ECONOMIC DEVELOPMENT CORPORATION, a
body politic and corporate and public instrumentality of the State of Maryland
(the “Issuer”); WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its
individual capacity, but solely as Owner Trustee under that certain Trust
Agreement dated as of October 25, 2001 (the “Owner Trustee”); VAL T. ORTON, not
in his individual capacity, but solely as Maryland Trustee appointed pursuant to
that certain Trust Agreement dated as of October 25, 2001 (the “Maryland
Trustee”); HUMAN GENOME SCIENCES, INC., a Delaware corporation, acting in its
capacity as Lessee (the “Lessee”); HUMAN GENOME SCIENCES, INC., a Delaware
corporation, acting in its capacity as Guarantor (the “Guarantor”); HUMAN GENOME
SCIENCES, INC., a Delaware corporation, acting in its capacity as Pledgor (the
“Pledgor”); ALLFIRST BANK, a Maryland banking corporation, and a division of M&T
BANK, acting in its capacity as Agent for the benefit of the Participants (the
“Agent”); ALLFIRST BANK, a Maryland banking corporation, and a division of M&T
BANK, acting in its capacity as Certificate Holder (the “Certificate Holder”);
ALLFIRST BANK, a Maryland banking corporation, and a division of M&T BANK, as
Credit Facility Provider (the, “Credit Facility Provider”); M&T BANK, a division
of MANUFACTURERS AND TRADERS TRUST COMPANY (successor in interest to ALLFIRST
TRUST COMPANY NATIONAL ASSOCIATION), acting in its capacity as Bond Trustee (the
“Bond Trustee”); M&T BANK, a division of MANUFACTURERS AND TRADERS TRUST COMPANY
(successor in interest to ALLFIRST TRUST COMPANY NATIONAL ASSOCIATION), acting
in its capacity as Collateral Agent (the “Collateral Agent”); and JOSEPH C.
LEMENSE and GARTH C. HARDING, acting in their capacity as Individual Trustees
(the “Individual Trustees”). This Agreement is accepted and approved by ALLFIRST
BANK, a Maryland banking corporation, and a division of M&T BANK, acting in its
capacity as Remarketing Agent (the “Remarketing Agent”) under that certain
Placement and Remarketing Agreement by and between the Issuer and the
Remarketing Agent dated as of October 25, 2001.

RECITALS

     A.     The Issuer and the Maryland Trustee are parties to that certain
Lease dated as of October 25, 2001 (as amended or supplemented from time to
time, the “Head Lease”), pursuant to which the Issuer leased the property more
particularly described in the Head Lease (the “Property”) to the Maryland
Trustee, and the Maryland Trustee leased the Property from the Issuer, as
further evidenced by the execution and recordation of that certain Memorandum of
Lease in the Land Records of Montgomery County, Maryland in Liber 19884 at Folio
674 (the “Memorandum of Head Lease”).

     B.     The Owner Trustee and the Lessee are parties to that certain Lease
Agreement dated as of October 25, 2001 (as amended or supplemented from time to
time, the “Facility Lease”), pursuant to which the Owner Trustee, acting through
the Maryland Trustee, subleased the Property to the Lessee, and the Lessee
subleased the Property from the Owner Trustee, acting through the Maryland
Trustee, as evidenced by the execution and recordation of that certain
Montgomery County, Maryland Lease Supplement, Short Form/Memorandum of Lease and

 



--------------------------------------------------------------------------------



 



Remedies in the Land Records of Montgomery County, Maryland in Liber 19884 at
Folio 681 (the “Lease Supplement”).

     C.     The Owner Trustee and the Certificate Holder are parties to that
certain Trust Agreement dated as of October 25, 2001 (as amended or supplemented
from time to time, the “Trust Agreement”), pursuant to which the Owner Trustee
and the Certificate Holder established the HGSI Trust 2001-B (the “Trust”) for
the purposes of (i) providing refinancing for a portion of the costs incurred by
the Issuer in connection with the acquisition of the Property, (ii) providing
financing for a portion of the costs attributable to the construction of the
Additional Improvements (as defined in the Facility Lease), (iii) acquiring a
leasehold interest in the Property from the Issuer and (iv) holding title to the
Owner Trust Estate (as defined in the Trust Agreement), and, simultaneously
therewith, pursuant to that certain Maryland Trustee Appointment dated as of
October 25, 2001 (the “Maryland Trustee Appointment”), the Owner Trustee
appointed the Maryland Trustee to serve as trustee for that portion of the Owner
Trust Estate located from time to time in the State of Maryland.

     D.     Pursuant to the Trust Agreement, and in furtherance of the purposes
set forth therein, the Owner Trustee issued that certain Certificate dated as of
October 25, 2001, in the principal amount of $3,000,000 (the “Certificate”) to
the Certificate Holder, and, using the proceeds from the Certificate, the Owner
Trustee made a loan to the Issuer in the principal amount of $3,000,000, as
evidenced by that certain Promissory Note and Security Agreement dated as of
October 25, 2001, made by the Issuer in favor of the Owner Trustee (the “MEDCO
Note”).

     E.     The Issuer and the Bond Trustee are parties to that certain Trust
Indenture dated as of October 25, 2001 (as amended or supplemented from time to
time, the “Trust Indenture”), pursuant to which the Issuer, in accordance with
Article 83A, Title 5, Subtitle 2 of the Annotated Code of Maryland (as amended
or supplemented from time to time, the “Act”), issued and sold its Taxable
Variable Rate Demand Revenue Bonds (Human Genome Sciences, Inc. Facility),
Series 2001A, in the aggregate principal amount of $73,000,000 (the “Bonds”) for
the sole and exclusive purposes of (i) refinancing the remaining portion of the
costs incurred by the Issuer in connection with the acquisition of the Property
and (ii) financing the remaining portion of the costs attributable to the
construction of the Additional Improvements.

     F.     In order to enhance the marketability of the Bonds, the Credit
Facility Provider, at the request of the Issuer, issued to the Bond Trustee that
certain Letter of Credit dated as of October 25, 2001, in the initial stated
amount of $74,080,000 (as amended or supplemented from time to time, the “Letter
of Credit”), and, in connection with the issuance of the Letter of Credit, the
Issuer and the Credit Facility Provider entered into that certain Letter of
Credit Agreement dated as of October 25, 2001 (as amended or supplemented from
time to time, the “Letter of Credit Agreement”), pursuant to which the Issuer
agreed to reimburse the Credit Facility Provider for all amounts drawn under the
Letter of Credit, together with interest thereon at the Reimbursement Rate (as
defined in the Letter of Credit Agreement) and, under certain circumstances, at
the Penalty Rate (as defined in the Letter of Credit Agreement).

     G.     In order to induce the Certificate Holder to purchase the
Certificate, the Credit Facility Provider to issue the Letter of Credit and the
Hedge Counterparty (as defined in the

2



--------------------------------------------------------------------------------



 



Facility Lease) to enter into a Hedge Agreement (as defined in the Facility
Lease) with the Issuer:



    (i) The Guarantor entered into that certain Guarantee dated as of October
25, 2001 (as amended or supplemented from time to time, the “Guarantee”),
pursuant to which the Guarantor irrevocably and unconditionally guaranteed to
the Agent, for the benefit of the Certificate Holder, the Credit Facility
Provider and the Hedge Counterparty, the full and prompt payment when due,
whether by acceleration or otherwise, and at all times thereafter, and the full
and prompt performance of, certain Liabilities (as defined in the Guarantee);  
    (ii) The Pledgor, the Agent and the Collateral Agent entered into that
certain Cash Collateral Pledge Agreement dated as of October 25, 2001 (as
amended or supplemented from time to time, the “Pledge Agreement”), pursuant to
which the Pledgor deposited cash and marketable securities in an account
maintained by the Pledgor with the Collateral Agent and the Pledgor granted to
the Agent a security interest in the Collateral (as defined in the Pledge
Agreement) pursuant to the provisions of the Maryland Uniform Commercial Code in
order to secure the Pledgor’s obligations under the Facility Lease and the other
Operative Documents (as defined in the Facility Lease); and       (iii) The
Issuer, the Owner Trustee, the Maryland Trustee and the Lessee (collectively,
the “Grantors”) entered into that certain Deed of Trust, Assignment of Leases,
Security Agreement and Fixture Filing dated as of October 25, 2001 and recorded
in the Land Records of Montgomery County, Maryland in Liber 19884 at Folio 695
(as amended or supplemented from time to time, the “Deed of Trust”), pursuant to
which the Grantors granted a deed of trust lien and security interest in certain
Security Property to Joseph C. LeMense and J. Scott Ensor, as Trustees for the
benefit of the Agent, to secure the Secured Obligations (as defined in the Deed
of Trust), all as more particularly set forth in the Deed of Trust.

     H.     Pursuant to a Deed of Appointment of Substitute Trustee, the Agent
has appointed Garth C. Harding to serve as a substitute trustee under the Deed
of Trust for J. Scott Ensor.

     I.     Subject to the terms and conditions hereinafter set forth in this
Agreement, the parties hereto have agreed that, as of the Effective Date, (i)
the Head Lease and the Memorandum of Head Lease, respectively, shall be
terminated, (ii) the Owner Trustee and the Maryland Trustee, respectively, shall
assign all of their right, title and interest in and to the Facility Lease and
the Lease Supplement, respectively, to the Issuer, (iii) the Owner Trustee shall
assign the MEDCO Note to the Certificate Holder in full satisfaction of the
obligations of the Trust under the Certificate, (iv) the Trust shall be
terminated and released from all of its obligations under the Operative
Documents, and (v) the Operative Documents shall be amended to reflect the
foregoing.

3



--------------------------------------------------------------------------------



 



AGREEMENT

     NOW, THEREFORE, for the specific consideration hereinafter set forth in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

     1.     Capitalized Terms. Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned thereto in the Deed of Trust.

     2.     Assignment of Facility Lease and Lease Supplement. For and in
consideration of the termination of the Head Lease and the Memorandum of Head
Lease and the release by the Issuer of the Lessor Parties (as hereinafter
defined) from any and all liability thereunder from and after the Effective Date
as set forth in Paragraph 3 below, the Owner Trustee and the Maryland Trustee,
respectively, hereby transfer, grant, assign and convey, all of their respective
rights, title and interests under the Facility Lease and the Lease Supplement,
including, without limitation, the leasehold interest in the Property created
thereby, to the Issuer, and the Issuer hereby accepts the assignment of the
Facility Lease and the Lease Supplement and assumes any and all liability
thereunder arising from and after the Effective Date, subject, however, to the
provisions of Section 22 hereof.

     3.     Termination of Head Lease and Memorandum of Head Lease. For and in
consideration of the assignment of the Facility Lease and Lease Supplement set
forth in Paragraph 2 above, as of the Effective Date, the Head Lease and the
Memorandum of Head Lease are hereby terminated and the Maryland Trustee, the
Owner Trustee and the Trust and their respective successors and assigns
(collectively, the “Lessor Parties”), are forever released and discharged from
any and all liability arising thereunder from and after the Effective Date. As
to the period prior to the Effective Date, the parties hereto acknowledge and
agree that, to the best of their knowledge, there are no outstanding liabilities
of the Lessor Parties under the Head Lease and the Memorandum of Head Lease.

     4.     No Merger. There shall be no merger of the Facility Lease or of the
leasehold estate created thereby or of the Lessor’s interest thereunder created
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, in whole or in part, (a) any interest in the Facility Lease or the
leasehold estate created thereby or (b) title to or any other interest in the
Property or any part thereof.

     5.     Attornment by Lessee to Issuer. The Lessee hereby acknowledges the
transfer and assignment by the Owner Trustee and the Maryland Trustee,
respectively, of all of their respective rights, title and interests under the
Facility Lease and the Lease Supplement to the Issuer, and, in connection
therewith, from and after the Effective Date, the Lessee hereby covenants and
agrees to attorn to and recognize the Issuer as the Lessor under the Facility
Lease and the Lease Supplement for the remainder of the Term (as defined in the
Facility Lease), and the parties hereto acknowledge and agree that the Facility
Lease and the Lease Supplement shall not terminate but shall continue in full
force and effect as a direct lease between the Issuer and the Lessee.

4



--------------------------------------------------------------------------------



 



     6.     Status of Facility Lease and Lease Supplement. The Lessee and the
Guarantor each represent and warrant to the other parties hereto, to the best of
their respective knowledge, as follows: (i) the Facility Lease, the Lease
Supplement and the other Operative Documents are in full force and effect;
(ii) none of the parties to the Facility Lease, the Lease Supplement and the
other Operative Documents are currently in default under any of the terms
thereof, and no event has occurred which would, with the giving of notice or the
lapse of time, or both, constitute a default under the Facility Lease and the
Lease Supplement or any of the other Operative Documents; and (iii) the Lessee
is the current tenant in possession under the Facility Lease and the Lease
Supplement and there are no third parties entitled to possession of all or any
portion of the Property pursuant to any subleases. The Owner Trustee and the
Maryland Trustee each represent and warrant to the other parties hereto that,
except for the prior assignment to the Agent pursuant to the Deed of Trust,
neither the Owner Trustee nor the Maryland Trustee have previously assigned
their respective rights, title and interests under the Facility Lease and the
Lease Supplement to any third party.

     7.     Assignment of MEDCO Note to Certificate Holder and Cancellation of
Certificates Replacement MEDCO Note. In full satisfaction of all of the
obligations of the Trust to the Certificate Holder, as evidenced by the
Certificate, the Owner Trustee hereby irrevocably assigns and transfers the
MEDCO Note to the Certificate Holder, and the Certificate Holder hereby accepts
the MEDCO Note and releases the Trust from any and all further liability under
the Certificate. In furtherance of the foregoing, on the Effective Date, the
Owner Trustee shall endorse the MEDCO Note to evidence the assignment and
transfer thereof to the Certificate Holder and shall deliver the original MEDCO
Note to the Certificate Holder, and, simultaneously therewith, the Certificate
Holder shall surrender the Certificate to the Owner Trustee for cancellation.
Simultaneously with the endorsement of the MEDCO Note by the Owner Trustee and
the delivery of the original MEDCO Note by the Owner Trustee to the Certificate
Holder, the original MEDCO Note shall be marked cancelled by the Certificate
Holder, and the Issuer shall execute an Amended and Restated Promissory Note in
favor of the Certificate Holder (the “Amended and Restated MEDCO Note”).

     8.     Termination of Trust. As of the Effective Date, (i) the Trust
Agreement and the Maryland Trustee Appointment are hereby terminated, (ii) the
Trust is hereby dissolved and (iii) the Owner Trust Estate, if applicable, is
hereby distributed to the Certificate Holder. In connection with the foregoing,
as of the Effective Date, all parties hereto release the Owner Trustee, the
Maryland Trustee and Trust from all liabilities under and with respect to the
Trust Agreement, the Maryland Trustee Appointment, the Certificate and the
Operative Documents.

     9.     Modifications to Operative Documents. As of the Effective Date, the
Operative Documents are hereby amended as follows:

     (a)  All references in the Operative Documents to the Head Lease, the Trust
Agreement, the Certificates, the Certificate Holder, the Trust, the Owner
Trustee and the Maryland Trustee are hereby deleted.

     (b)  All references in the Operative Documents to the MEDCO Note shall be
deemed to refer to the Amended and Restated MEDCO Note.

5



--------------------------------------------------------------------------------



 



     (c)  The Facility Lease is hereby amended as follows:



            (A) Notwithstanding anything contained in the Facility Lease or any
of the other Operative Documents to the contrary, as of the Effective Date, the
Facility Lease shall be a direct lease of the Property by Lessor to Lessee and
not a sublease.               (B) Paragraph 1 is hereby amended and restated in
its entirety as follows:          “1. Demise of Property. In consideration of
the rents and covenants herein stipulated to be paid and performed, Lessor
hereby demises and leases to Lessee, and Lessee hereby demises and lets from
Lessor, the Property.”               (C) The definition of Break Costs in
Paragraph 2 is hereby amended and restated in its entirety as follows:    
     “Break Costs means an amount equal to the amount, if any, required to
compensate any holder of the MEDCO Note or any Credit Facility Provider for any
additional losses (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or funds
acquired by any holder of the MEDCO Note or any Credit Facility Provider to fund
its obligations under the Operative Documents) it may incur as a result of
(a) Lessee’s payment of Basic Rent other than on a Payment Date or (b) as a
result of any conversion of the LIBO Rate other than on the last day of an
Interest Period pursuant to and in accordance with the Operative Documents. A
statement as the amount thereof, prepared in good faith and in reasonable detail
and submitted by any holder of the MEDCO Note or any Credit Facility Provider,
as the case may be, to Lessee, shall be presumed correct absent demonstrable
error.”               (D) All references to the Head Lessor’s Fee and Holder
Yield are hereby deleted.               (E) The definition of Lease Balance in
Paragraph 2 is hereby amended and restated in its entirety as follows:    
     “Lease Balance means, with respect to the Property, as of any date of
determination, an amount equal to the aggregate sum of (i) the outstanding
principal amount of the Bonds, including all accrued and unpaid interest
thereon, (ii) the outstanding principal amount of the MEDCO Note, including all
accrued and unpaid interest thereon, (iii) amounts due to the Hedge Counterparty
under the Hedge Documents and the Collateral Pledge Agreement, and (iv) any
other amounts due and owing under the Operative Documents, including, without
limitation, all amounts owed to the Credit Facility Providers under the Credit
Facility Documents (provided, however, that if the Lessee exercises its option
to purchase the Property on the Expiration Date, all amounts owed under the
Credit Facility Documents through and including the expiration of the Credit
Facility Documents shall also be included within this calculation).”

6



--------------------------------------------------------------------------------



 





            (F) The definition of Lessee’s Equipment in Paragraph 2 is hereby
amended and restated in its entirety as follows:          “Lessee’s Equipment
means Lessee’s machinery, apparatus, furnishings and other equipment that is
(i) not paid for or financed, directly or indirectly, with the proceeds of the
Bonds or the MEDCO Note, (ii) not included in any requisition or in any
disbursement from the Facility Fund or any advance or extension of credit under
the MEDCO Note, (iii) not a fixture or otherwise affixed to any part of the
Property, and (iv) not in replacement for any property described in clauses
(i) through (iii) above or for any of the other Building Equipment.”    
          (G) The following definition is hereby added to Paragraph 2 before the
definition of the MEDCO Note:          “MEDCO Fee means an annual fee payable by
the Lessee to the Issuer in the amount of $30,000.00.”               (H) The
definition of Participants in Paragraph 2 is hereby amended and restated in its
entirety as follows:          “Participants means the Credit Facility Providers,
the holder of the MEDCO Note and the Hedge Counterparty.”               (I) All
references to Subsequent Holder Advances are hereby deleted.    
          (J) The following definition is hereby added to Paragraph 2 before the
definition of Subsidiary or Subsidiaries:          “Subsequent MEDCO Loan
Advances has the meaning given to such term in the MEDCO Note.    
          (K) Subparagraph (b) of Paragraph 6 is hereby amended and restated in
its entirety as follows:          “(b) Lessor and Lessee acknowledge and agree
that Basic Rent has been determined based upon a number of factors, which
include the amount of interest payable of the aggregate sum of the outstanding
principal amount of the Bonds from time to time, the interest payable of the
aggregate sum of the outstanding principal amount of the MEDCO Note from time to
time and any other amounts and costs payable pursuant to the Operative
Documents. Accordingly, Basic Rent shall be adjusted from time to time by Lessor
and Lessee to reflect (i) any increase in the aggregate sum of the outstanding
principal amount of the Bonds and/or the MEDCO Note, (ii) any redemption of the
Bonds

7



--------------------------------------------------------------------------------



 





  prior to the maturity date, (iii) any increase or decrease in Basic Rent as a
result of the existence of the Hedge Documents, (iv) the expiration of any Hedge
or any default by any Hedge Counterparty in the performance of its obligations
under any Hedge Documents, and (v) any additional amounts and costs that become
due and owing pursuant to the other Operative Documents.”               (L) The
first paragraph of subparagraph (c) of Paragraph 6 is hereby amended and
restated in its entirety as follows:          “(c) Lessee covenants and agrees
to pay and discharge, as additional rent (the “Additional Rent”), all amounts,
liabilities and obligations (other than Basic Rent) which Lessee assumes or
agrees or is otherwise obligated to pay under this Lease or any other Operative
Document (whether or not designated as Additional Rent) to Agent or any other
Person, including, without limitation, the MEDCO Fee, any costs otherwise
payable by Issuer under the Hedge Documents, Break Costs, the Residual Guaranty
Amount and any Lease Balance. The MEDCO Fee shall be payable commencing on
June 1, 2002 and on each June 1 thereafter throughout the remainder of the Term.
Each payment of Additional Rent received by the Agent shall be disbursed by the
Agent in accordance with Article IX of the Deed of Trust.”    
          (M) Paragraph 19(a)(ii) is hereby deleted.    
          (N) Subparagraph (a) of Paragraph 29 is hereby amended and restated in
its entirety as follows:          “(a) This Lease is subject and subordinate to
the lien, provisions, operation and effect of the Deed of Trust and other
Encumbrances now or hereafter encumbering the Property or any interest therein,
to all funds and indebtedness intended to be secured thereby, and to all
renewals, extensions, modifications, recastings or refinancings thereof. The
holder of any Encumbrance to which this Lease is subordinate shall have the
right (subject to any required approval of the holders of any superior
Encumbrance) at any time to declare this Lease to be superior to the lien,
provisions, operation and effect of such Encumbrance, and Lessee shall execute,
acknowledge and deliver all documents required by such holder in confirmation
thereof.”               (O) Subparagraph (i) of Paragraph 36 is hereby amended
and restated in its entirety as follows:.          “(i) Acceleration of MEDCO
Note and Payments under the Letter of Credit Agreement and Other Operative
Documents. In case of any sale of the Property, or of any part thereof, pursuant
to any judgment or decree of any court or otherwise in connection with the
enforcement of any of the terms of this Lease, the principal amount of the MEDCO
Note and all outstanding amounts due and owing under the Letter of Credit
Agreement and the other Operative Documents, if not previously due, and the
interest accrued thereon, if any, shall at once

8



--------------------------------------------------------------------------------



 





  become and be immediately due and payable. If at any foreclosure proceeding
the Property shall be sold for a sum less than the total amount of indebtedness
for which judgment is therein given, the judgment creditor shall be entitled to
the entry of a deficiency decree against Lessee and against the property of
Lessee for the amount of such deficiency; provided, however, during the
Construction Period, the foregoing right of the judgment creditor to a
deficiency decree against Lessee and the property of Lessee shall be subject to
the limitations set forth in subparagraph (f) of Paragraph 17 hereof.”    
               (P) The following Paragraph 39 is hereby added          “39.
Limited Liability of Lessor. Anything contained herein to the contrary
notwithstanding, any claim based on or in respect of any liability of Lessor
under this Lease shall be enforced only against Lessor’s interest in the
Property (subject to the lien of the Deed of Trust), and not against any other
assets, properties or funds of Lessor or against any assets, properties or funds
of (i) any employee or agent of Lessor (or any director, officer, legal
representative, successor, or assign of any thereof), or (ii) any other Person
affiliated with any of the foregoing, including, without limitation, the State
of Maryland or any department, agency of instrumentality thereof.    
     Notwithstanding any other provision to the contrary set forth in this Lease
or in any other agreement or document executed in connection with or relating to
this Lease:          (a) No provision of this Lease or of any other agreement or
document executed in connection with or relating to this Lease shall be
construed so as to give rise to any monetary or pecuniary liability of Lessor or
of the State of Maryland, or any political subdivision or agency thereof, or to
give rise to a charge upon the general credit of Lessor or of the State of
Maryland, or any political subdivision or agency thereof, and any claim based on
or in respect of any liability of Lessor under this Lease shall be enforced only
as set forth in this Paragraph 39.          (b) Neither this Lease nor any other
agreement or document executed in connection with or relating to this Lease nor
any claim hereunder or thereunder shall (i) constitute a debt of Lessor or of
the State of Maryland, or any political subdivision or agency thereof, or a
pledge of the full faith and credit or taxing power of the State of Maryland, or
any political subdivision or agency thereof, or (ii) create any monetary
liability on, or obligate Lessor or the State of Maryland, or any political
subdivision or agency thereof, to make any appropriation for payment. Lessor has
no taxing authority.          (c) The liability of Lessor under this Lease and
under any other agreement or document executed in connection with or relating to
this Lease shall be non-recourse to Lessor, limited as set forth above in this
Paragraph 39; and the lien of any judgment shall be restricted to only Lessor’s
interest in the Property

9



--------------------------------------------------------------------------------



 





  (subject to the lien of the Deed of Trust), and not against any other assets,
properties or funds of Lessor or against any assets, properties or funds of
(i) any employee or agent of Lessor (or any director, officer, legal
representative, successor, or assign of any thereof), or (ii) any other Person
affiliated with any of the foregoing, including, without limitation, the State
of Maryland or any department, agency or instrumentality thereof; and Lessor
shall have no other liability, legal, moral or otherwise, to Lessee, or any
other Person, in connection with the Property, this Lease, or any other
agreement or document executed in connection with or relating to this Lease. In
no event shall Lessor be required to pay any claim under this Lease or under any
other agreement or document executed in connection with or related to this Lease
from any of its own funds.”                    (P) Exhibit C is hereby amended
and restated in its entirety as follows:

“BASIC RENT



                 Subject to adjustment as provided in Paragraph 6(b) of this
Lease, Basic Rent, on each Payment Date, shall be an amount equal to the sum of
(i) the amount of interest payable on the aggregate sum of the outstanding
principal amount of the Bonds as of such Payment Date, (ii) the amount of
interest payable on the aggregate sum of the outstanding principal amount of the
MEDCO Note as of such Payment Date, and (iii) any other amounts and costs
payable or reimbursable pursuant to the Operative Documents as of such Payment
Date; provided, however, during the Construction Period, (a) the interest
payable on that portion of the aggregate sum of the outstanding principal amount
of the Bonds used to establish the Facility Fund shall be treated as Facility
Costs and paid by Lessee from the Facility Fund and (b) the interest payable on
that portion of the aggregate sum of the outstanding principal amount of the
MEDCO Note used to fund Subsequent MEDCO Note Advances shall be capitalized and
added to the outstanding principal amount of the MEDCO Note in accordance with
the terms thereof.”     (d)          The Deed of Trust is hereby amended as
follows:                    (A) The Owner Trustee and the Maryland Trustee are
hereby deleted as Grantors under the Deed of Trust, and the Owner Trustee, the
Maryland Trustee and the Trust established pursuant to the Trust Agreement are
forever released and discharged from any and all liability arising thereunder.  
                 (B) The fourth paragraph of the Recitals is hereby deleted.    
               (C) The fifth, sixth, seventh, eighth and ninth paragraphs of the
Recitals are hereby amended and restated in its entirety as follows:    
              “The Bank has made a loan to the Issuer in the aggregate principal
amount of up to $3,000,000.00 (the “MEDCO Loan”), as evidenced by that certain

10



--------------------------------------------------------------------------------



 





  Promissory Note and Security Agreement of even date herewith made by the
Issuer in favor of the Bank (the “MEDCO Note”), the proceeds of which will be
used by the Issuer, together with the proceeds of the Bonds, to refinance the
costs incurred by the Issuer in connection with the acquisition of the Property
and to finance the costs attributable to the construction of the Additional
Improvements.                    The Issuer and the Lessee have entered into
that certain Lease Agreement dated of even date herewith (the “Lease”), as
evidenced by that certain Montgomery County, Maryland Lease Supplement, Short
Form/Memorandum of Lease and Remedies dated of even date herewith (the “Lease
Supplement”, and together with the Lease, the “Facility Lease”), pursuant to
which the Issuer leased to the Lessee and the Lessee leased from the Issuer the
Property, all as contemplated by the Lease.                    As a condition to
the issuance of the Letter of Credit, the making of the MEDCO Loan and the
consummation of the transactions contemplated by the Hedge Documents (as defined
in Section 1.1 of this Deed of Trust), if applicable, the Beneficiary, on behalf
of the Bank and the Hedge Counterparty (as defined in Section 1.1 of this Deed
of Trust), if applicable, required (among other things) the execution and
delivery of this Deed of Trust by the Grantors.                    As used in
this Deed of Trust, the term “Beneficiary”, whether referred to as singular or
plural, means the Agent, acting in its capacity as Agent pursuant to the
provisions of Article III hereof for the benefit of (a) the Bank, as the issuer
of the Letter of Credit, and its respective successors and assigns, (b) any
other Credit Facility Providers (as defined in Section 1.1 of this Deed of
Trust), (c) the Bank, as holder of the MEDCO Note, and its successors and
assigns, and (d) the Hedge Counterparty (collectively, the “Participants”).    
               Each of the Grantors intends, by the execution and delivery of
this Deed of Trust, and in accordance with the Act, to secure the full and
punctual payment and performance by (i) the Issuer of the Issuer’s obligations
under the Bond Documents, the Letter of Credit Documents, the MEDCO Note, the
Hedge Documents, if applicable, and the other Operative Documents, and (ii) the
Lessee of the Lessee’s obligations under the Facility Lease, the Guarantee (as
defined in Section 1.1 of this Deed of Trust), the Collateral Pledge Agreement
(as defined in Section 1.1 of this Deed of Trust) and the other Operative
Documents (collectively, the “Secured Obligations”).”                    (D) The
definition of Certificate Holder Advance in Section 1.1 is hereby deleted.    
               (E) The definition of Grantors is hereby amended and restated in
its entirety as follows:                     “Grantors means, collectively, the
Issuer and the Lessee.”

11



--------------------------------------------------------------------------------



 





                 (F) The definitions of Head Lease Additional Rent, Head Lease
Basic Rent and Holder Yield in Section 1.1 are hereby deleted.    
               (G) The definition of Lease Balance in Section 1.1 is hereby
amended and restated in its entirety as follows:                    “Lease
Balance means, as of any date of determination, an amount equal to the aggregate
sum of the outstanding principal amount of the Bonds, including all accrued and
unpaid interest thereon, the outstanding principal amount of the MEDCO Note,
including all accrued and unpaid interest thereon, and any other amounts due and
owing under the Operative Documents, including, without limitation, all amounts
owed to the Credit Facility Providers under the Credit Facility Agreements.”    
               (H) The definition of Lessor in Section 1.1 is hereby amended and
restated in its entirety as follows:                    “Lessor means the
Issuer.”                    (I) The definitions of MEDCO Loan Advance and Owner
Trust Estate in Section 1.1 are hereby deleted.                    (J) The
definition of Subsequent Holder Advance in Section 1.1 is hereby deleted.    
               (K) The following definition is hereby added to Section 1.1 after
the definition of Security Property:                    “Subsequent_MEDCO Loan
Advance has the meaning given to that term in Section 8.3 of this Deed of
Trust.”                    (L) Subparagraphs (b) and (c) of Section 4.1 are
hereby deleted.                    (M) Subparagraphs (a) and (b) of Section 4.5
are hereby amended and restated in its entirety as follows:    
               “(a) Event of Loss. Any event (i) which would otherwise
constitute a Casualty, and (ii) which, in the good faith judgment of the Lessee,
renders repair and restoration of the Property impossible or impractical, or
requires repairs to the Property that would cost in excess of fifty percent
(50%) of the original cost of the Property, and (iii) as to which the Lessee,
within sixty (60) days after the occurrence of such event, delivers to the
Beneficiary a written notice signed by an authorized officer of the Lessee (the
“Officer’s Certificate”) notifying the Beneficiary of such event and of such
judgment, shall constitute an “Event of Loss”. In the case of any other event
which constitutes a Casualty, the Lessee

12



--------------------------------------------------------------------------------



 





  shall restore the Property pursuant to subparagraph (c) below. If an Event of
Loss other than an Event of Taking shall occur, the Lessee shall pay to the
Beneficiary on the later of (i) the thirtieth day (30th) and (ii) the next
Payment Date following delivery of the Officer’s Certificate pursuant to clause
(iii) above an amount equal to the Lease Balance. Upon the Beneficiary’s receipt
of the Lease Balance on such date, the Beneficiary shall permit the Lessor’s
interest in the Property to be conveyed to the Lessee in accordance with and
subject to the provisions of Paragraph 19(e) of the Facility Lease. Upon
completion of such purchase and payment of the Lease Balance by the Lessee to
the Beneficiary, but not prior thereto, this Deed of Trust and all obligations
hereunder shall terminate, except with respect to obligations and liabilities
hereunder, actual or contingent, that have arisen or relate to events occurring
on or prior to such date of purchase, or which are expressly stated herein to
survive termination of this Deed of Trust.                    Upon the
consummation of the purchase of the Property pursuant to this subparagraph (a),
any proceeds derived from insurance required to be maintained by the Lessee
pursuant to this Deed of Trust for the Property remaining after payment of the
Lease Balance shall be paid over to, or retained by, the Lessee or as it may
direct, and the Beneficiary shall assign to the Lessee, without warranty, all of
the Beneficiary’s rights to and interest in such insurance required to be
maintained by the Lessee pursuant to this Deed of Trust.                    “(b)
Event of Taking. Any event (i) which constitutes a Condemnation of all of, or
substantially all of, the Property, or (ii) (A) which would otherwise constitute
a Condemnation, (B) which, in the good faith judgment of the Lessee, renders
restoration and rebuilding of the Property impossible or impractical, or
requires repairs to the Property that would cost in excess of fifty percent
(50%) of the original cost of the Property, and (C) as to which the Lessee,
within sixty (60) days after the occurrence of such event, delivers to the
Beneficiary an Officer’s Certificate notifying the Beneficiary of such event and
of such judgment, shall constitute an “Event of Taking”. In the case of any
other event which constitutes a Condemnation, the Lessee shall restore and
rebuild the Property pursuant to subparagraph (d) below. If an Event of Taking
shall occur, the Lessee shall pay to the Beneficiary (1) on the later of (A) the
thirtieth (30th) day and (B) the next Payment Date following the occurrence of
such Event of Taking, in the case of an Event of Taking described in clause
(i) above, or (2) on the later of (A) the thirtieth (30th) day and (B) the next
Payment Date following delivery of the Officer’s Certificate pursuant to clause
(ii) above, in the case of an Event of Taking described in clause (ii) above, an
amount equal to the Lease Balance. Upon the Beneficiary’s receipt of the Lease
Balance on such date, the Beneficiary shall permit the Lessor’s interest in the
Property to be conveyed to the Lessee in accordance with and subject to the
provisions of Paragraph 19(e) of the Facility Lease (provided that such
conveyance shall be subject to all rights of the condemning authority). Upon
completion of such purchase and payment of the Lease Balance by the Lessee to
the Beneficiary, but not prior thereto, this Deed of Trust and all obligations
hereunder shall terminate, except with respect to obligations and liabilities
hereunder, actual or contingent, that have arisen or

13



--------------------------------------------------------------------------------



 





  relate to events occurring on or prior to such date of purchase, or which are
expressly stated herein to survive termination of this Deed of Trust.    
               Upon the consummation of the purchase of the Property pursuant to
this subparagraph (b), all Condemnation Awards received by the Beneficiary,
after deducting any reasonable costs incurred by the Beneficiary in collecting
such Condemnation Awards, received or payable on account of an Event of Taking
with respect to the Property shall be paid to the Lessee, and all rights of the
Beneficiary in Condemnation Awards not then received shall be assigned to the
Lessee by the Beneficiary.”                    (N) The first paragraph of
Section 8.1 is hereby amended and restated in its entirety as follows:    
               “Section 8.1 Approval of Disbursements from Indenture for
Facility Costs. The Bank, as the issuer of the Letter of Credit and as the
holder of the MEDCO Note hereby appoints the Agent to act on its behalf to
approve each requisition for disbursements from the Facility Fund and for
Subsequent MEDCO Loan Advances pursuant to the MEDCO Note. Approval of each
requisition for disbursements from the Facility Fund pursuant to Section 5.6 of
the Indenture and for Subsequent MEDCO Loan Advances pursuant to the MEDCO Note
by an authorized officer of the Agent shall be subject to the fulfillment to the
satisfaction of, or waiver by, the Agent of the following conditions precedent:”
                   (O) Item (1) of Section 8.1 is hereby amended and restated in
its entirety as follows:                    “(1) Title Endorsements. If required
by the Agent, the Agent shall have received with the submittal of the
Requisition an endorsement to the title policies issued in favor of the Agent on
the Closing Date (i) indicating that since the date of the preceding advance
from the Facility Fund and the preceding Subsequent MEDCO Loan Advance there has
been no change in the state of title to the Property, and (ii) updating such
title policy to the date of the current advance from the Facility Fund and the
current Subsequent MEDCO Loan Advance.”                    (P) The first
paragraph of Section 8.2 is hereby amended and restated in its entirety as
follows:                    “Section 8.2 Additional Requirements for Approval of
Final Disbursement from Indenture for Facility Costs. In addition to the
conditions precedent set forth in Section 8.1 above, the approval of the final
requisition for disbursements from the Facility Fund pursuant to Section 5.6 of
the Indenture and the final Subsequent MEDCO Loan Advance pursuant to the MEDCO
Note by an authorized officer of the Agent acting on behalf of the Bank, as the
issuer of the Letter of Credit and as the holder of the MEDCO Note, shall be
subject to the fulfillment to the satisfaction of, or waiver by, the Agent of
the following conditions precedent:”

14



--------------------------------------------------------------------------------



 





                 (Q) Section 8.3 is hereby amended and restated in its entirety
as follows:                    “Section 8.3 Procedures for Funding MEDCO Loan.
During the Construction Period, within three (3) Business Days following receipt
by Agent of a Requisition, the Bank shall, subject to the terms and conditions
of this Article VIII, make additional advances under the MEDCO Note to the
Lessee, acting in its capacity as construction agent for the Issuer pursuant to
the Facility Lease, in order to pay a portion of the Facility Costs for which
the Lessee is then seeking reimbursement for pursuant to the applicable
Requisition (each, a “Subsequent MEDCO Loan Advance”). Each Subsequent MEDCO
Loan Advance shall be made by the Bank to the Lessee by wire transfer of
immediately available federal funds and shall be in an amount equal to three
percent (3%) of the total amount of the Facility Costs requested by the Lessee
in the applicable Requisition. The proceeds of each funding of a Subsequent
MEDCO Loan Advance by the Bank shall be used for the sole purpose of paying
Facility Costs which are due and payable on the proposed funding date or
reimbursing the Lessee for Facility Costs previously paid by the Lessee prior to
the proposed funding date but subsequent to the immediately preceding funding
date of a Subsequent MEDCO Loan Advance. The Issuer hereby authorizes and
directs that all Subsequent MEDCO Loan Advances be made by the Bank to the
Lessee as contemplated in this Section 8.3.”                    (R) Section 8.4
is hereby deleted in its entirety.                    (S) Article IX is hereby
amended and restated in its entirety as follows:

“ARTICLE IX

RECEIPT, DISTRIBUTION AND APPLICATION OF RECEIPTS



       Section 9.1 Rent Distribution. Except as otherwise provided in Section
9.3, each payment of Facility Lease Basic Rent under the Facility Lease as well
as any payment of interest on overdue installments of Facility Lease Basic Rent
under the Facility Lease and any other monies paid over by Lessee, Lessor, or
Issuer to Agent for such purpose, shall be distributed as promptly as possible
(it being understood that any such payments received by Agent on a timely basis
and in accordance with the provisions of the Facility Lease, the MEDCO Note
and/or any other Operative Document shall be distributed on the date received in
the funds so received) in the following order of priority:          first, an
amount equal to the aggregate amount (as well as any interest on, to the extent
permitted by law, overdue interest) then due under the Credit Facility Documents
and the Hedge Documents (if any) shall be distributed and paid to the Credit
Facility Providers and the Hedge Counterparty;

15



--------------------------------------------------------------------------------



 





       second, the balance, if any, of such payment remaining thereafter shall
be distributed and paid to the Bank or any subsequent holder of the MEDCO Note,
to the extent the Bank or any such subsequent holder of the MEDCO Note shall be
entitled to such amounts under the MEDCO Note or any other Operative Document.  
       Section 9.2 Distribution of Mandatory Prepayments and Other Payments.    
               (a) Except as otherwise provided in Section 9.3, the amount of
any prepayment or payment received pursuant to Paragraphs 17 and 19 of the
Facility Lease shall in each case be distributed and paid in the following order
of priority:          first, an amount equal to the aggregate amounts then due
under the Credit Facility Documents and the Hedge Documents, together with the
other amounts then due and owing to the Credit Facility Providers and the Hedge
Counterparty or otherwise required to be paid to the Credit Facility Providers
and the Hedge Counterparty as a result of the prepayment made pursuant to
Paragraphs 17 and 19 of the Facility Lease shall be distributed and paid to the
Credit Facility Providers and the Hedge Counterparty, and in the case where the
amount so to be distributed shall be insufficient to pay in full as aforesaid,
then, pro rata among such Credit Facility Providers and the Hedge Counterparty,
without priority of one such Credit Facility Provider and the Hedge Counterparty
over the other, in the proportion that the unpaid principal amount as a result
of draws under the respective Letters of Credit due to each Credit Facility
Provider and Hedge Counterparty bears to the aggregate unpaid principal amount
due to all Credit Facility Providers and the Hedge Counterparty;    
     second, the balance, if any, of such payment remaining thereafter shall be
distributed and paid as follows: (i) so much of such payment as is necessary to
pay in full the aggregate principal amount of the MEDCO Note and all accrued but
unpaid interest thereon to the date of distribution and all other amounts
payable under or with respect to the MEDCO Note and/or payable to the Bank shall
be paid to the Bank or any subsequent holder of the MEDCO Note; and (ii) the
balance, if any, shall be paid to the Lessee.                    (b) (i) Except
as otherwise provided in Section 9.3, the amount of any prepayment or payment
received as a result of the termination of the Facility Lease with respect to
the Property due to an Event of Loss (including, without limitation, any
insurance proceeds, condemnation awards or payments by any Governmental
Authority), shall be distributed and paid in the following order of priority:  
       first, so much of such payments or amounts as shall be required to
reimburse Agent for any tax, expense or other loss incurred by Agent (to the
extent not previously reimbursed and to the extent incurred in connection with
its duties as Agent) and any unpaid ongoing fees of Agent shall be distributed
to Agent for its own account;          second, so much of such payments or
amounts as shall be required to reimburse the then existing or prior Credit
Facility Providers and the Hedge Counterparty for payments made by them to Agent
pursuant to Section 3.4 of this Deed of Trust (to the extent not previously
reimbursed), and to pay such then existing or prior Credit Facility Providers
and the Hedge Counterparty the amounts payable to them pursuant to any

16



--------------------------------------------------------------------------------



 





  expense reimbursement provisions of the Operative Documents shall be
distributed to each such Participant, without priority of one over the other, in
accordance with the amount of such payment or payments payable to each such
Participant;          third, an amount equal to the aggregate unpaid principal
of, and accrued interest owed to the Credit Facility Providers and the Hedge
Counterparty pursuant to the Credit Facility Documents and the Hedge Documents
shall be paid and distributed to the Credit Facility Providers and the Hedge
Counterparty, and, in the case where the amount to be so distributed shall be
insufficient to pay such amount in full as aforesaid, then pro rata among the
Credit Facility Providers and the Hedge Counterparty, without priority of one
such Participant over another, in the proportion that the amounts owed to each
such Participant bears to the aggregate unpaid amounts owed to all such
Participants;          fourth, the balance, if any, of such payment remaining
thereafter shall be distributed and paid as follows: (i) so much of such payment
as is necessary to pay in full the aggregate principal amount of the MEDCO Note
and all accrued but unpaid interest thereon to the date of distribution shall be
paid to the Bank or any subsequent holder of the MEDCO Note; and (ii) the
balance, if any, shall be paid to the Lessee.                    (ii.) Any
payment received as a result of a Casualty or Condemnation or any Event of Loss
that does not result in the termination of the Facility Lease (including,
without limitation, any insurance proceeds, condemnation awards or payments by
any Governmental Authority), shall be paid to Lessee in accordance with this
Deed of Trust if Lessee is otherwise entitled thereto, and otherwise shall be
distributed and paid in accordance with Section 9.3.                    (c) The
amount of any payment or prepayment received pursuant to Paragraph 19(f) of the
Facility Lease shall be distributed and paid in the following order of priority:



               (i) If such payment constitutes the proceeds of the sale of the
Property pursuant to Paragraph 19(f) of the Facility Lease or the Residual
Guaranty Amount,



       first, an amount equal to the aggregate unpaid principal of, and accrued
interest owed to the Credit Facility Providers and the Hedge Counterparty
pursuant to the Credit Facility Documents and the Hedge Documents shall be paid
and distributed to the Credit Facility Providers, and the Hedge Counterparty,
and, in the case where the amount to be so distributed shall be insufficient to
pay such amount in full as aforesaid, then pro rata among the Credit Facility
Providers and the Hedge Counterparty, without priority of one such Participant
over another, in the proportion that the amounts owed to each such Participant
bears to the aggregate unpaid amounts owed to all such Participants;    
     second, the balance, if any, of such payment remaining thereafter shall be
distributed and paid as follows: (i) so much of .such payment as is necessary to
pay in full the aggregate principal amount of the MEDCO

17



--------------------------------------------------------------------------------



 





  Note and all accrued but unpaid interest thereon to the date of distribution
and all other amounts payable under or with respect to the MEDCO Note and/or
payable to the Bank shall be paid to the Bank or any subsequent holder of the
MEDCO Note; and (ii) the balance, if any, shall be paid to the Lessee.



       Section 9.3 Distribution of Payments After Event of Default.    
     (a) All payments received and amounts realized by Agent after an Event of
Default shall have occurred shall be distributed forthwith by Agent in the
following order of priority:



       (i)     If such distribution is not proceeds from the sale of the
Property pursuant to Paragraph 19(f) of the Facility Lease or any amount paid by
the Lessee under Section 5.6 of this Deed of Trust,



       first, so much of such payments or amounts as shall be required to
reimburse Agent for any tax, expense or other loss incurred by Agent (to the
extent Agent is entitled to reimbursement therefore pursuant to the Operative
Documents and has not previously been reimbursed and to the extent incurred in
connection with its duties as Agent) and any unpaid ongoing fees of Agent shall
be distributed to Agent for its own account;          second, so much of such
payments or amounts as shall.be required to reimburse the then existing or prior
Participants for payments made by them to Agent pursuant to Section 3.4 of this
Deed of Trust (to the extent not previously reimbursed), and to pay such then
existing or prior Participants the amounts payable to them pursuant to any
expense reimbursement provisions of the Operative Documents shall be distributed
to each such Participant, without priority of one over the other, in accordance
with the amount of such payment or payments payable to each such Participant;  
       third, an amount equal to the aggregate unpaid principal of, and accrued
interest owed to the Credit Facility Providers and the Hedge Counterparty
pursuant to the Credit Facility Documents and the Hedge Documents shall be paid
and distributed to the Credit Facility Providers and the Hedge Counterparty,
and, in the case where the amount to be so distributed shall be insufficient to
pay such amount in full as aforesaid, then pro rata among such Participants,
without priority of one such Participant over another, in the proportion that
the amounts owed to each such Participant bears to the aggregate unpaid amounts
owed to all such Participants; and          fourth, the balance, if any, of such
payment remaining thereafter shall be distributed and paid as follows: (i) so
much of such payment as is necessary to pay in full the aggregate principal
amount of the MEDCO Note and all accrued but unpaid interest thereon to the date
of distribution

18



--------------------------------------------------------------------------------



 





  and all other amounts payable under or with respect to the MEDCO Note and/or
payable to the Bank shall be paid to the Bank or any subsequent holder of the
MEDCO Note; and (ii) the balance, if any, shall be paid to the Lessee.



       (b) During the occurrence or continuance of any Event of Default, all
amounts received or realized by Agent and otherwise distributable pursuant to
Section 9.1 or Section 9.2 shall be distributed as provided in Section 9.3(a).  
       Section 9.4 Other Payments.          (a) Except as otherwise provided in
Sections 9.1, 9.2 and 9.3 and paragraph (b) below,



       (i) any payments received by Agent for which no provision as to the
application thereof is made in the Operative Documents or elsewhere in this
Article TX, and          (ii) all payments received and amounts realized by
Agent under the Facility Lease, the MEDCO Note and any other Operative Document
or otherwise with respect to the Secured Property to the extent received or
realized at any time after payment in full of all amounts due under the
Operative Documents to the Credit Facility Providers and the Hedge Counterparty,
as well as any other amounts remaining as part of the Collateral after payment
in full of all amounts due under the Operative Documents to the Credit Facility
Providers and the Hedge Counterparty, shall be distributed forthwith by Agent in
the order of priority set forth in Section 9.2(a) (in the case of any payment
described in clause (i) above) or in Section 9.3(a) (in the case of any payment
described in clause (ii) above), except that in the case of any payment
described in clause (ii) above, such payment shall be distributed omitting
clauses “third” of such Section 9.3(a).



       (b) Except after an Event of Default has occurred and is continuing, any
payment received by Agent for which provision as to the application thereof is
made in an Operative Document but not elsewhere in this Article IX shall be
distributed forthwith by Agent to the Person for the purpose for which such
payment was made in accordance with the terms of such Operative Document.    
     Section 9.5 [INTENTIONALLY LEFT BLANK]          Section 9.6 Supplemental
Rent. Except as otherwise provided in Section 9.3, the amounts, if any, from
time to time received by Agent which constitute payments of Facility Lease
Additional Rent (but excluding any amount paid to any Person as an Indemnitee)
shall be paid to or upon the order of the Person entitled thereto pursuant to
the Operative Documents.          Section 9.7 Guarantee Payments. Any payment
received by Agent pursuant to the Guarantee shall be distributed forthwith or
retained by Agent in the manner and subject to the same conditions as provided
for in this Article IX with respect to payments

19



--------------------------------------------------------------------------------



 





  received by Agent in respect of the Lessee’s obligations as to which such
payment relates, all as if such payment had been made by the Lessee.”    
     (S) For purposes of Section 10.2, all notices sent to the Lessor shall be
sent to the Lessor at the following address: Maryland Economic Development
Corporation, 100 North Charles Street, Suite 630, Baltimore, Maryland 21201,
Attention: Executive Director.          (T) The limitations on liability set
forth in Section 10.9 for the benefit of the Issuer shall also apply to and for
the benefit of the Lessor.     (e) The Guarantee is hereby amended as follows:  
       (A) The third and fourth “WHEREAS” clauses are amended and restated in
its entirety as follows:          “WHEREAS, simultaneously with the issuance of
the Bonds, the Bank has made a loan to the Issuer in aggregate principal amount
of up to $3,000,000.00 (the “MEDCO Loan”), as evidenced by that certain
Promissory Note and Security Agreement dated of even date herewith made by the
Issuer in favor of the Bank (the “MEDCO Note”), the proceeds of which will be
used by the Issuer to refinance that portion of the acquisition cost of the
Property not covered by the proceeds of the Bonds and to finance that portion of
the cost associated with the construction of the Additional Improvements on the
Property not covered by the proceeds of the Bonds;          “WHEREAS, the Issuer
may enter into from time to time a Hedge Agreement with the Hedge Counterparty
(in each case, as defined in the Lease Agreement dated as of October 25, 2001
between the Issuer, as Lessor, and the Guarantor, as Lessee (as supplemented,
the “Facility Lease”));”          (B) The last sentence in the first paragraph
of Section 1 is hereby amended and restated in its entirety as follows:    
     “The term “Liabilities”, as used herein, shall mean all of the foregoing
(without duplication), in each case howsoever created, arising or evidenced,
whether direct or indirect, joint or several, absolute or contingent, or now or
hereafter existing, or due or to become due: (i) all amounts now or hereafter
payable by the Issuer under the Letter of Credit Agreement and the MEDCO Note,
(ii) all amounts now or hereafter payable by the Issuer under the Hedge
Agreement and (iii) all amounts now or hereafter payable under the Facility
Lease and any of the other Operative Document (in each case whether or not
Guarantor or any other Person shall be relieved or released from any or all
liability or obligations under any of the Operative Documents, except on account
of the full and indefeasible payment of all the Liabilities and full and strict
compliance by Guarantor with its obligations hereunder); provided, however, that
notwithstanding anything to the contrary contained herein, Guarantor shall not
be obligated under any circumstances to pay under this Guaranty, and the term
“liabilities” shall not include, any amounts greater than the Lessee (as defined
in the Facility Lease) would have had to pay, under the Facility Lease, the Deed
of Trust and the other Operative Documents, assuming that such

20



--------------------------------------------------------------------------------



 





  documents were enforced in accordance with their terms (and without giving
effect to any discharge or limitation thereon resulting or arising by reason or
the bankruptcy or insolvency of the Lessee), plus all reasonable costs actually
incurred in enforcing this Guaranty.”     (f) The Letter of Credit Agreement is
hereby amended as follows:          (A) The second sentence of the second
paragraph of the Recitals is hereby amended and restated in its entirety as
follows:          “Pursuant to the Facility Lease, the Lessor will lease the
Property to the Lessee.”          (B) The definition of Lessor in Section 1.1 is
hereby amended and restated in its entirety as follows:          “Lessor means
the Issuer.”          (C) The definition of Owner Trust Estate in Section 1.1 is
hereby deleted.          (D) Item (d) in Section 3.2 is hereby amended and
restated in its entirety as follows:          “(d) All right, title and interest
of the Issuer in and to the Deed of Trust, the Collateral Pledge Agreement, the
Facility Lease, the MEDCO Note and all other collateral, documents and
instruments securing the payment and performance by the Lessee of its
obligations under the Facility Lease and the other Operative Documents.”    
     (E) The first sentence of Section 9.1 is hereby deleted.

     10.      Ratification of Deed of Trust. Except as expressly modified by
this Agreement, the Deed of Trust is hereby ratified and reaffirmed and shall
continue in full force and effect. In confirmation of the foregoing, each of the
Issuer and the Lessee hereby ratifies and reaffirms the grant, bargain, sale and
conveyance of the Security Property previously made in the Deed of Trust to the
Individual Trustees, and, in confirmation of the foregoing, does hereby
presently grant, bargain, sell and convey the Security Property unto the
Individual Trustees, and each of the Issuer and the Lessee hereby ratifies and
reaffirms the assignment of all leases, rents and profits relating to the
Security Property previously made in the Deed of Trust to the Agent, and, in
confirmation of the foregoing, does hereby presently assign to the Agent all
leases, rents and profits relating to the Security Property, including, without
limitation, the Facility Lease, and all security therefor and all guarantees
thereof or of any of the Lessee’s obligations under the Operative Documents,
including, without limitation, the Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time, IN TRUST, WITH POWER OF
SALE, to secure to the Agent the prompt payment and performance of the Secured
Obligations, subject, however, to the Permitted Encumbrances.

     11.     Ratification of Facility Lease. Except as expressly modified by
this Agreement, the Facility Lease and Lease Supplement are hereby ratified and
reaffirmed and shall continue in full force and effect as a direct lease from
the Issuer to the Lessee. In confirmation of the foregoing,

21



--------------------------------------------------------------------------------



 



the Issuer and the Lessee hereby ratify and reaffirm the demise and letting of
the Property to the Lessee previously made in the Facility Lease and Lease
Supplement, and, in confirmation of the foregoing, the Issuer does hereby
presently demise and let to the Lessee and the Lessee does hereby presently
demise and let from the Issuer, on the terms and conditions set forth in the
Facility Lease and Lease Supplement, the Property, subject, however, to the
Permitted Exceptions.

     12.     Ratification of Guarantee. Except as expressly modified by this
Agreement, the Guarantee is hereby ratified and reaffirmed and shall continue in
full force and effect.

     13.      Ratification of Other Operative Documents. Except as expressly
modified by this Agreement, the Operative Documents are hereby ratified and
reaffirmed and shall continue in full force and effect.

     14.     Further Assurances. At the Lessee’s sole cost and expense, each
party hereto shall take, execute, acknowledge and deliver all further acts,
documents and assurances as may be reasonably necessary in order to carry out
more effectively the intent and purposes of this Agreement and the transactions
contemplated hereby. Without limiting the generality of the foregoing, the
following documents shall be delivered or obtained by the parties, at the
Lessee’s sole cost and expense: (i) all applicable UCC financing statement
amendments or terminations; (ii) endorsements to the title insurance policies
previously issued in favor of the Agent; and (iii) such other documents as may
be necessary to preserve and protect the rights of the parties under the
Operative Documents.

     15.      Accounting and Tax Treatment. This Agreement is being entered into
by the parties hereto, at the request of the Lessee, and, notwithstanding
anything herein or in any of the other Operative Documents or in any other
document or instrument entered into in connection herewith, the Lessee and the
Guarantor acknowledge and agree that none of the parties hereto have made any
representations or warranties regarding the Lessee’s accounting or tax treatment
for the transactions contemplated by the Facility Lease and the other Operative
Documents and that the Lessee and the Guarantor have obtained and relied solely
upon the advice of their own accounting and tax advisors concerning this
Agreement and the other Operative Documents for such purposes.

     16.      Recordation. The parties hereto consent to the recordation, at the
Lessee’s sole cost and expense, in the Land Records of Montgomery County,
Maryland, such documents as may be required to evidence the following pursuant
to this Agreement (i) the termination of the Head Lease and Memorandum of Lease,
(ii) assignment of the Facility Lease and Lease Supplement to the Issuer and
(iii) the amendments to the Deed of Trust.

     17.      Applicable Law. This Agreement shall be governed by the laws of
the State of Maryland.

     18.      Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of, and shall be enforceable by, the parties hereto
and each of their respective successors and assigns.

     19.     No Novation. The parties hereto intend and agree that the
transactions contemplated

22



--------------------------------------------------------------------------------



 



by this Agreement shall not constitute a novation of the Facility Lease, the
MEDCO Note or any other Operative Document.

     20.      Consent and Waiver. To the extent required pursuant to the terms
of any of the Operative Documents, the parties hereto and the Remarketing Agent
(i) acknowledge the delivery and receipt of any notices required under the
Operative Documents concerning the transactions contemplated herein, (ii)
consent to the transactions contemplated herein and to the amendments to the
Operative Documents set forth herein and (iii) waive any default or event of
default under the Operative Documents that would otherwise arise as a result of
the transactions contemplated herein.

     21.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original for all purposes, and
all counterparts shall together constitute one and the same instrument.

     22.      Limitation on Issuer’s Liability. Notwithstanding any other
provision set forth in this Agreement or in any other agreement or document
executed in connection with or relating to the transactions contemplated by this
Agreement to the contrary:

     (a)  No provision of this Agreement or any other agreement or document
executed in connection with or relating to the transactions contemplated by this
Agreement shall be construed so as to give rise to any monetary or pecuniary
liability of the Issuer or of the State of Maryland, or any political
subdivision or agency thereof, or to give rise to a charge upon the general
credit of the undersigned or of the State of Maryland or any political
subdivision or agency thereof, and any claim based on or in respect of any
liability of the Issuer under this Agreement shall be enforced only as set forth
in this Section 22.

     (b)  Neither this Agreement nor any other agreement or document executed in
connection with or relating to the transactions contemplated by this Agreement
nor any claim hereunder or thereunder shall (i) constitute a debt of the Issuer
or of the State of Maryland, or any political subdivision or agency thereof, or
a pledge of the full faith and credit or taxing power of the State of Maryland,
or any political subdivision or agency thereof, or (ii) create any monetary
liability on, or obligate the Issuer or the State of Maryland, or any political
subdivision or agency thereof, to make any appropriation for payment. The Issuer
has no taxing authority.

     (c)  The liability of the Issuer under this Agreement and under any other
agreement or document executed in connection with or relating to this Agreement
shall be non-recourse to the Issuer, limited as set forth above in this Section
22; and the lien of any judgment shall be restricted to only the Issuer’s
interest in the Property (subject to the lien of the Deed of Trust), and not
against any assets, properties or funds of (i) any employee or agent of the
Issuer (or any director, officer, legal representative, successor, or assign of
any thereof), or (ii) any other Person affiliated with any of the foregoing,
including, without limitation, the State of Maryland or any department, agency
or instrumentality thereof, and the Issuer shall have no other liability, legal,
moral or otherwise, to the parties hereto, or any other Person, in connection
with the Property, this Agreement, or any other agreement or document executed
in connection with or relating to this Agreement. In no event shall the Issuer
be required to pay any claim under this Agreement or under any other agreement
or document executed in connection with or related to this Agreement from any of
its own funds.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed on their behalf, under seal, by their respective signatories thereunto
duly organized as of the date first above written.

                    ISSUER:                 WITNESS:                            
      MARYLAND ECONOMIC DEVELOPMENT
CORPORATION, a body politic and corporate

--------------------------------------------------------------------------------

and public instrumentality of the State of
    Maryland                     By:   /s/ Hans F. Mayer      

--------------------------------------------------------------------------------

              Hans F. Mayer, Executive Director

S-1-



--------------------------------------------------------------------------------



 

                    OWNER TRUSTEE:   WITNESS:                   WELLS FARGO BANK
NORTHWEST,
NATIONAL ASSOCIATION, not in its

--------------------------------------------------------------------------------

individual capacity, but solely as Owner
Trustee                   By:   /s/ Val T. Orton      

--------------------------------------------------------------------------------

    Name:     Val T. Orton     Title:     Vice President

S-2-



--------------------------------------------------------------------------------



 

              MARYLAND TRUSTEE:           WITNESS:                           /s/
Val T. Orton

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Val T. Orton, not in his individual capacity,
but solely as Maryland Trustee appointed
pursuant to that certain Trust Agreement
dated as of October 25, 2001

S-3-



--------------------------------------------------------------------------------



 

                    LESSEE:                 WITNESS:                            
      HUMAN GENOME SCIENCES, INC.,
a Delaware corporation

--------------------------------------------------------------------------------

                By:   /s/ Steven C. Mayer      

--------------------------------------------------------------------------------

    Name:     Steven C. Mayer     Title:     Senior Vice President and
Chief Financial Officer

S-4-



--------------------------------------------------------------------------------



 

                      GUARANTOR:                       WITNESS:   HUMAN GENOME
SCIENCES, INC.,
a Delaware corporation         By:   /s/ Steven C. Mayer

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      Name:     Steven C. Mayer       Title:     Senior Vice President and
Chief Financial Officer

S-5-



--------------------------------------------------------------------------------



 

                        PLEDGOR:                 WITNESS:     HUMAN GENOME
SCIENCES, INC.,
a Delaware corporation                         By:   /s/ Steven C. Mayer

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Name:     Steven C. Mayer         Title:     Senior Vice President and
Chief Financial Officer

S-6-



--------------------------------------------------------------------------------



 

                      AGENT:               WITNESS:       ALLFIRST BANK, a
Maryland banking
corporation, a division of M&T BANK                       By:   /s/ Joseph C.
LeMense

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          Joseph C. LeMense
Vice President and Unit Manager

S-7-



--------------------------------------------------------------------------------



 

                      CERTIFICATE HOLDER:               WITNESS:       ALLFIRST
BANK, a Maryland banking
corporation, a division of M&T BANK                       By:   /s/ Joseph C.
LeMense

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          Joseph C. LeMense
Vice President and Unit Manager

S-8-



--------------------------------------------------------------------------------



 

              CREDIT FACILITY PROVIDER:           WITNESS:   ALLFIRST BANK, a
Maryland banking
corporation, a division of M&T BANK               By:        /s/ Joseph C.
LeMense

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Joseph C. LeMense         Vice President and Unit Manager

S-9-



--------------------------------------------------------------------------------



 

              BOND TRUSTEE:           WITNESS:   M&T BANK, a division of
MANUFACTURERS AND TRADERS
TRUST COMPANY (successor in interest
to ALLFIRST TRUST COMPANY
NATIONAL ASSOCIATION               By:        /s/ Patrick Wood

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Patrick Wood         Vice President

S-10-



--------------------------------------------------------------------------------



 

              COLLATERAL AGENT:           WITNESS:   M&T BANK, a division of
MANUFACTURERS AND TRADERS
TRUST COMPANY (successor in interest
to ALLFIRST TRUST COMPANY
NATIONAL ASSOCIATION               By:        /s/ Melanie Stranix

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Melanie Stranix         Vice President

S-11-



--------------------------------------------------------------------------------



 

              INDIVIDUAL TRUSTEE:           WITNESS:                       By:  
     /s/ Joseph C. LeMense

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Joseph C. LeMense, as Individual Trustee

S-12-



--------------------------------------------------------------------------------



 

              INDIVIDUAL TRUSTEE:           WITNESS:                       By:  
     /s/ Garth C. Harding

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Garth C. Harding, as Individual Trustee

S-13-



--------------------------------------------------------------------------------



 

      ACCEPTED AND APPROVED BY:       ALLFIRST BANK, a Maryland banking
corporation, and a division of M&T BANK,
as Remarketing Agent       By:   /s/ Howard M. Sakin  

--------------------------------------------------------------------------------

Name:       Howard M. Sakin Title:       Managing Director

S-14-